
	

115 S3336 IS: Defending American Security from Kremlin Aggression Act of 2018
U.S. Senate
2018-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3336
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2018
			Mr. Graham (for himself, Mr. Menendez, Mr. Gardner, Mr. Cardin, Mr. McCain, and Mrs. Shaheen) introduced the following bill; which was read twice and referred to the Committee on Foreign Relations
		
		A BILL
		To strengthen the North Atlantic Treaty Organization, to combat international cybercrime, and to
			 impose additional sanctions with respect to the Russian Federation, and
			 for other purposes.
	
	
		1.Short title; table of contents
			(a)Short title
 This Act may be cited as the Defending American Security from Kremlin Aggression Act of 2018.
 (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents. Sec. 2. Sense of Congress. Sec. 3. Statement of policy on Crimea. TITLE I—Matters relating to North Atlantic Treaty Organization Subtitle A—Opposition of the Senate to withdrawal from NATO Sec. 101. Opposition of the Senate to withdrawal from North Atlantic Treaty. Sec. 102. Limitation on use of funds. Sec. 103. Authorization for Senate Legal Counsel to represent Senate in opposition to withdrawal from the North Atlantic Treaty. Sec. 104. Reporting requirement. Subtitle B—Strengthening the NATO alliance Sec. 111. Report on NATO alliance resilience and United States diplomatic posture. Sec. 112. Expedited NATO excess defense articles transfer program. Sec. 113. Appropriate congressional committees defined. TITLE II—Matters relating to the Department of State Subtitle A—Public diplomacy modernization Sec. 201. Avoiding duplication of programs and efforts. Sec. 202. Improving research and evaluation of public diplomacy. Subtitle B—Other matters Sec. 211. Department of State responsibilities with respect to cyberspace policy. Sec. 212. Sense of Congress. TITLE III—Chemical weapons nonproliferation Sec. 301. Short title. Sec. 302. Findings. Sec. 303. Statement of policy. Sec. 304. Report on use of chemical weapons by the Russian Federation. Sec. 305. Authorization of appropriations. Sec. 306. Chemical Weapons Convention defined. TITLE IV—International Cybercrime Prevention Act Sec. 401. Short title. Sec. 402. Predicate offenses. Sec. 403. Forfeiture. Sec. 404. Shutting down botnets. Sec. 405. Aggravated damage to a critical infrastructure computer. Sec. 406. Stopping trafficking in botnets; forfeiture. TITLE V—Combating election interference Sec. 501. Prohibition on interference with voting systems. Sec. 502. Inadmissibility of aliens seeking to interfere in United States elections. TITLE VI—Sanctions with respect to the Russian Federation Subtitle A—Expansion of Countering America's Adversaries Through Sanctions Act Sec. 601. Imposition of additional sanctions with respect to the Russian Federation. Sec. 602. Congressional review and continued applicability of sanctions under the Sergei Magnitsky Rule of Law Accountability Act of 2012. Subtitle B—Coordination with the European Union Sec. 611. Sense of Congress on coordination with allies with respect to sanctions with respect to the Russian Federation. Sec. 612. Office of Sanctions Coordination of the Department of State. Sec. 613. Report on coordination of sanctions between the United States and European Union. Subtitle C—Reports relating to sanctions with respect to the Russian Federation Sec. 621. Definitions. Sec. 622. Updated report on oligarchs and parastatal entities of the Russian Federation. Sec. 623. Report on the personal net worth and assets of Vladimir Putin. Sec. 624. Report on section 224 of the Countering America's Adversaries Through Sanctions Act. Sec. 625. Report on section 225 of the Countering America's Adversaries Through Sanctions Act. Sec. 626. Report on section 226 of the Countering America's Adversaries Through Sanctions Act. Sec. 627. Report on section 228 of the Countering America's Adversaries Through Sanctions Act. Sec. 628. Report on section 233 of the Countering America's Adversaries Through Sanctions Act. Sec. 629. Report on section 234 of the Countering America's Adversaries Through Sanctions Act. Subtitle D—General provisions Sec. 631. Exception relating to activities of the National Aeronautics and Space Administration. Sec. 632. Rule of construction. TITLE VII—Other matters relating to the Russian Federation Sec. 701. Determination on designation of the Russian Federation as a state sponsor of terrorism. Sec. 702. Expansion of geographic targeting orders of Financial Crimes Enforcement Network. Sec. 703. Extension of limitations on importation of uranium from Russian Federation. Sec. 704. Establishment of a National Fusion Center to respond to threats from the Government of the Russian Federation. Sec. 705. Countering Russian Influence Fund. Sec. 706. Coordinating aid and assistance across Europe and Eurasia. Sec. 707. Addressing abuse and misuse by the Russian Federation of INTERPOL red notices and red diffusions. Sec. 708. Report on accountability for war crimes and crimes against humanity by the Russian Federation in Syria. Sec. 709. Report on activities of the Russian Federation in Syria. Sec. 710. Sense of Congress on responsibility of technology companies for state-sponsored disinformation.  2.Sense of CongressIt is the sense of Congress that—
 (1)the President should immediately marshal and support a whole-of-government response by Federal agencies to address the threat posed by the Government of the Russian Federation and to work to prevent interference by that Government and other foreign state actors in United States institutions and democratic processes;
 (2)the President should publicly call for the Government of the Russian Federation to return Crimea to the control of the Government of Ukraine, end its support for separatist violence in eastern Ukraine, end its occupation of and support for separatists on the territory of Georgia and Moldova, and cease enabling the brutal regime of Bashar al-Assad in Syria to commit war crimes;
 (3)the President should unequivocally condemn and counter the ongoing interference in United States institutions and democratic processes by the President of the Russian Federation, Vladimir Putin, his government, and affiliates of his government;
 (4)the conclusion of the United States intelligence community and law enforcement agencies and other United States Government officials that the Russian Federation has perpetrated, and continues to perpetrate, such interference, is correct;
 (5)the United States should continue to participate actively as a member of the North Atlantic Treaty Organization by—
 (A)upholding the Organization’s core principles of collective defense, democratic rule of law, and peaceful settlement of disputes;
 (B)boosting coordination and deterrence capacity among member countries; and (C)supporting accession processes of prospective member countries who meet the obligations of membership;
 (6)Congress reiterates its strong support for the Russia Sanctions Review Act of 2017 (22 U.S.C. 9511), which allows for congressional review of an action to waive the application of sanctions under the provisions of the Countering America’s Adversaries Through Sanctions Act (Public Law 115–44; 131 Stat. 886) relating to the Russian Federation or a licensing action that significantly alters United States foreign policy with regard to the Russian Federation; and
 (7)sanctions imposed with respect to the Russian Federation have been most effective when developed and coordinated in close consultation with the European Union.
 3.Statement of policy on CrimeaIt is the policy of the United States that— (1)the United States will never recognize the illegal annexation of Crimea by the Russian Federation, similar to the 1940 Welles Declaration in which the United States refused to recognized the Soviet annexation of the Baltic States;
 (2)Crimea is part of the sovereign territory of Ukraine; (3)Crimea is part of Ukraine and the United States rejects attempts to change the status, demographics, or political nature of Crimea;
 (4)the United States reaffirms its unwavering support for democracy, human rights, and the rule of law for all individuals in Crimea, including non-Russian ethnic groups and religious minorities;
 (5)the United States condemns all human rights violations against individuals in Crimea, and underscores the culpability of the Government of the Russian Federation for such violations while the territory of Crimea is under illegal Russian occupation;
 (6)the United States, in coordination with the European Union, the North Atlantic Treaty Organization, and members of the international community, should prioritize efforts to prevent the further consolidation of illegal occupying powers in Crimea, reaffirm unified opposition to the actions of the Russian Federation in Crimea, and secure the human rights of individuals there; and
 (7)the United States welcomes the sanctions that have been imposed and maintained as of the date of the enactment of this Act by the United States and the European Union against persons engaged in furthering the illegal occupation of Crimea by the Russian Federation.
			IMatters relating to North Atlantic Treaty Organization
			AOpposition of the Senate to withdrawal from NATO
 101.Opposition of the Senate to withdrawal from North Atlantic TreatyThe Senate opposes any effort to withdraw the United States from the North Atlantic Treaty, done at Washington, DC, April 4, 1949.
 102.Limitation on use of fundsNo funds authorized or appropriated by any Act may be used to support, directly or indirectly, any efforts on the part of any United States Government official to take steps to withdraw the United States from the North Atlantic Treaty, done at Washington, DC, April 4, 1949, until such time as the Senate passes, by an affirmative vote of two-thirds of Members, a resolution advising and consenting to the withdrawal of the United States from the treaty.
				103.Authorization for Senate Legal Counsel to represent Senate in opposition to withdrawal from the
 North Atlantic TreatyThe Senate Legal Counsel is authorized to represent the Senate in initiating or intervening in any judicial proceedings in any Federal court of competent jurisdiction, on behalf of the Senate, in order to oppose any withdrawal of the United States from the North Atlantic Treaty in the absence of the passage by the Senate of a resolution described in section 102.
 104.Reporting requirementThe Senate Legal Counsel shall report as soon as practicable to the Committee on Foreign Relations of the Senate with respect to any judicial proceedings which the Senate Legal Counsel initiates or in which it intervenes pursuant to this title.
				BStrengthening the NATO alliance
				111.Report on NATO alliance resilience and United States diplomatic posture
 (a)In generalNot later than 90 days after the date of the enactment of this Act, and every 90 days thereafter, the Secretary of State, in consultation with the Secretary of Defense, shall submit a report to the appropriate congressional committees providing an assessment of the threats and challenges facing the NATO alliance and United States diplomatic posture.
 (b)ElementsThe report required under subsection (a) shall include the following elements: (1)A review of current and emerging United States national security interests in the NATO area of responsibility.
 (2)A review of current United States political and diplomatic engagement and political-military coordination with NATO and NATO member states.
 (3)Options for the realignment of United States engagement with NATO to respond to new threats and challenges presented by the Government of the Russian Federation to the NATO alliance, as well as new opportunities presented by allies and partners.
 (4)The views of counterpart governments, including heads of state, heads of government, political leaders, and military commanders in the region.
						112.Expedited NATO excess defense articles transfer program
 (a)ReportNot later than 60 days after the date of the enactment of this Act, the Secretary of Defense, in consultation with the Secretary of State, shall submit to the appropriate congressional committees a report with recommendations regarding the need for and suitability of transferring excess defense articles under this section to countries in the NATO alliance, with particular emphasis on the foreign policy benefits as it pertains to those member states currently purchasing defense articles or services from the Russian Federation.
 (b)Period for review by congress of recommendations for EDA transfer to NATO membersDuring the 30-calendar-day period following submission by the Secretary of Defense of the report required under subsection (a), the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives shall, as appropriate, hold hearings and briefings and otherwise obtain information in order to fully review the recommendations included in the report.
 (c)Transfer authorityThe President is authorized to transfer such excess defense articles in a fiscal year as the Secretary of Defense recommends pursuant to this section to countries for which receipt of such articles was justified pursuant to the annual congressional presentation documents for military assistance programs, or for which receipt of such articles was separately justified to Congress, for such fiscal year.
 (d)Limitations on transfersThe President may transfer excess defense articles under this section only if— (1)such articles are drawn from existing stocks of the Department of Defense;
 (2)funds available to the Department of Defense for the procurement of defense equipment are not expended in connection with the transfer;
 (3)the President determines that the transfer of such articles will not have an adverse impact on the military readiness of the United States;
 (4)with respect to a proposed transfer of such articles on a grant basis, the President determines that the transfer is preferable to a transfer on a sales basis, after taking into account the potential proceeds from, and likelihood of, such sales, and the comparative foreign policy benefits that may accrue to the United States as the result of a transfer on either a grant or sales basis; and
 (5)the President determines that the transfer of such articles will not have an adverse impact on the national technology and industrial base and, particularly, will not reduce the opportunities of entities in the national technology and industrial base to sell new or used equipment to the countries to which such articles are transferred.
						(e)Terms of transfers
 (1)No cost to recipient countryExcess defense articles may be transferred under this section without cost to the recipient country.
 (2)PriorityNotwithstanding any other provision of law, the delivery of excess defense articles under this section to member countries of NATO that still purchase defense goods and services from the Russian Federation and pledge to decrease such purchases shall be given priority to the maximum extent feasible over the delivery of such excess defense articles to other countries.
						(3)Transportation and related costs
 (A)In generalExcept as provided in subparagraph (B), funds available to the Department of Defense may not be expended for crating, packing, handling, and transportation of excess defense articles transferred under the authority of this section.
 (B)ExceptionThe President may provide for the transportation of excess defense articles without charge to a country for the costs of such transportation if—
 (i)it is determined that it is in the national interest of the United States to do so; (ii)the recipient is a NATO member state currently purchasing defense goods and services from the Russian Federation that has pledged to reduce such purchases;
 (iii)the total weight of the transfer does not exceed 50,000 pounds; and (iv)such transportation is accomplished on a space available basis.
 113.Appropriate congressional committees definedIn this title, the term appropriate congressional committees means— (1)the Committee on Foreign Relations, the Committee on Armed Services, and the Committee on Appropriations of the Senate; and
 (2)the Committee on Foreign Affairs, the Committee on Armed Services, and the Committee on Appropriations of the House of Representatives.
					IIMatters relating to the Department of State
			APublic diplomacy modernization
 201.Avoiding duplication of programs and effortsThe Under Secretary for Public Diplomacy and Public Affairs of the Department of State shall— (1)identify opportunities for greater efficiency of operations, including through improved coordination of efforts across public diplomacy bureaus and offices of the Department; and
 (2)maximize shared use of resources between, and within, such public diplomacy bureaus and offices in cases in which programs, facilities, or administrative functions are duplicative or substantially overlapping.
					202.Improving research and evaluation of public diplomacy
 (a)In generalThe Secretary of State shall— (1)conduct regular research and evaluation of public diplomacy programs and activities of the Department, including through the routine use of audience research, digital analytics, and impact evaluations, to plan and execute such programs and activities; and
 (2)make the findings of the research and evaluations conducted under paragraph (1) available to Congress.
						(b)Director of Research and Evaluation
 (1)AppointmentNot later than 90 days after the date of the enactment of this Act, the Secretary shall appoint a Director of Research and Evaluation in the Office of Policy, Planning, and Resources for the Under Secretary for Public Diplomacy and Public Affairs.
 (2)Limitation on appointmentThe appointment of a Director of Research and Evaluation pursuant to paragraph (1) shall not result in an increase in the overall full-time equivalent positions within the Department.
 (3)ResponsibilitiesThe Director of Research and Evaluation shall— (A)coordinate and oversee the research and evaluation of public diplomacy programs of the Department of State—
 (i)to improve public diplomacy strategies and tactics; and (ii)to ensure that programs are increasing the knowledge, understanding, and trust of the United States among relevant target audiences;
 (B)report to the Director of Policy and Planning in the Office of Policy, Planning, and Resources under the Under Secretary for Public Diplomacy and Public Affairs of the Department;
 (C)routinely organize and oversee audience research, digital analytics, and impact evaluations across all public diplomacy bureaus and offices of the Department;
 (D)support embassy public affairs sections; (E)share appropriate public diplomacy research and evaluation information within the Department and with other Federal departments and agencies;
 (F)regularly design and coordinate standardized research questions, methodologies, and procedures to ensure that public diplomacy activities across all public diplomacy bureaus and offices are designed to meet appropriate foreign policy objectives; and
 (G)report biannually to the United States Advisory Commission on Public Diplomacy, through the Commission’s Subcommittee on Research and Evaluation established pursuant to subsection (f), regarding the research and evaluation of all public diplomacy bureaus and offices of the Department.
 (4)Guidance and trainingNot later than one year after the appointment of the Director of Research and Evaluation pursuant to paragraph (1), the Director shall create guidance and training for all public diplomacy officers regarding the reading and interpretation of public diplomacy program evaluation findings to ensure that such findings and lessons learned are implemented in the planning and evaluation of all public diplomacy programs and activities throughout the Department.
						(c)Prioritizing research and evaluation
 (1)In generalThe Director of Policy, Planning, and Resources shall ensure that research and evaluation, as coordinated and overseen by the Director of Research and Evaluation, supports strategic planning and resource allocation across all public diplomacy bureaus and offices of the Department.
 (2)Allocation of resourcesAmounts allocated for the purposes of research and evaluation of public diplomacy programs and activities pursuant to subsection (a) shall be made available to be disbursed at the direction of the Director of Research and Evaluation among the research and evaluation staff across all public diplomacy bureaus and offices of the Department.
 (3)Sense of CongressIt is the sense of Congress that— (A)the Under Secretary for Public Diplomacy and Public Affairs of the Department of State should coordinate the human and financial resources that support the Department’s public diplomacy and public affairs programs and activities;
 (B)proposals or plans related to resource allocations for public diplomacy bureaus and offices should be routed through the Office of the Under Secretary for Public Diplomacy and Public Affairs for review and clearance; and
 (C)the Department should allocate, for the purposes of research and evaluation of public diplomacy activities and programs pursuant to subsection (a)—
 (i)3 to 5 percent of program funds made available under the heading educational and cultural exchange programs; and (ii)3 to 5 percent of program funds allocated for public diplomacy programs under the heading diplomatic and consular programs.
 (d)Limited exemptionChapter 35 of title 44, United States Code (commonly known as the Paperwork Reduction Act) shall not apply to collections of information directed at foreign individuals conducted by, or on behalf of, the Department of State for the purpose of audience research, monitoring, and evaluations, and in connection with the Department’s activities conducted pursuant to the United States Information and Educational Exchange Act of 1948 (22 U.S.C. 1431 et seq.), the Mutual Educational and Cultural Exchange Act of 1961 (22 U.S.C. 2451 et seq.), section 1287 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 22 U.S.C. 2656 note), or the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.).
 (e)Limited exemption to the Privacy ActThe Department shall maintain, collect, use, and disseminate records (as such term is defined in section 552a(a)(4) of title 5, United States Code) for research and data analysis of public diplomacy efforts intended for foreign audiences. Such research and data analysis shall be reasonably tailored to meet the purposes of this subsection and shall be carried out with due regard for privacy and civil liberties guidance and oversight.
					(f)Advisory Commission on Public Diplomacy
 (1)Subcommittee for Research and EvaluationThe Advisory Commission on Public Diplomacy shall establish a Subcommittee for Research and Evaluation to monitor and advise on the research and evaluation activities of the Department and the Broadcasting Board of Governors.
 (2)ReportThe Subcommittee for Research and Evaluation established pursuant to paragraph (1) shall submit an annual report to Congress in conjunction with the Commission on Public Diplomacy’s Comprehensive Annual Report on the performance of the Department and the Broadcasting Board of Governors in carrying out research and evaluations of their respective public diplomacy programming.
 (3)Repeal of sunsetSection 1334 of the Foreign Affairs Reform and Restructuring Act of 1998 (22 U.S.C. 6553) is hereby repealed.
 (g)DefinitionsIn this section: (1)Audience researchThe term audience research means research conducted at the outset of a public diplomacy program or campaign planning and design on specific audience segments to understand the attitudes, interests, knowledge, and behaviors of such audience segments.
 (2)Digital analyticsThe term digital analytics means the analysis of qualitative and quantitative data, accumulated in digital format, to indicate the outputs and outcomes of a public diplomacy program or campaign.
 (3)Impact evaluationThe term impact evaluation means an assessment of the changes in the audience targeted by a public diplomacy program or campaign that can be attributed to such program or campaign.
 (4)Public diplomacy bureaus and officesThe term public diplomacy bureaus and offices means the Bureau of Educational and Cultural Affairs, the Bureau of Public Affairs, the Bureau of International Information Programs, the Office of Policy, Planning, and Resources, the Global Engagement Center, and the public diplomacy functions within the regional and functional bureaus.
						BOther matters
				211.Department of State responsibilities with respect to cyberspace policy
 (a)Office of Cyberspace and the Digital EconomySection 1 of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2651a) is amended— (1)by redesignating subsection (g) as subsection (h); and
 (2)by inserting after subsection (f) the following:  (g)Office of Cyberspace and the Digital Economy (1)In generalThere is established, within the Department of State, an Office of Cyberspace and the Digital Economy (referred to in this subsection as the Office). The head of the Office shall have the rank and status of ambassador and shall be appointed by the President, by and with the advice and consent of the Senate.
									(2)Duties
 (A)In generalThe head of the Office shall perform such duties and exercise such powers as the Secretary of State shall prescribe, including implementing the United States international cyberspace policy strategy issued by the Department of State in March 2016 pursuant to section 402 of the Cybersecurity Act of 2015 (division N of Public Law 114–113; 129 Stat. 2978).
 (B)Duties describedThe principal duties and responsibilities of the head of the Office shall be— (i)to serve as the principal cyber policy official within the senior management of the Department of State and as the advisor to the Secretary of State for cyber issues;
 (ii)to lead the Department of State’s diplomatic cyberspace efforts, including efforts relating to international cybersecurity, Internet access, Internet freedom, digital economy, cybercrime, deterrence and international responses to cyber threats, and other issues that the Secretary assigns to the Office;
 (iii)to promote an open, interoperable, reliable, unfettered, and secure information and communications technology infrastructure globally;
 (iv)to represent the Secretary of State in interagency efforts to develop and advance cyberspace policy described in subparagraph (A);
 (v)to coordinate cyberspace efforts and other relevant functions, including countering terrorists' use of cyberspace, within the Department of State and with other components of the United States Government;
 (vi)to act as a liaison to public and private sector entities on relevant cyberspace issues; (vii)to lead United States Government efforts to establish a global deterrence framework;
 (viii)to develop and execute adversary-specific strategies to influence adversary decisionmaking through the imposition of costs and deterrence strategies;
 (ix)to advise the Secretary and coordinate with foreign governments on external responses to national security level cyber incidents, including coordination on diplomatic response efforts to support allies threatened by malicious cyber activity, in conjunction with members of the North Atlantic Treaty Organization and other like-minded countries;
 (x)to promote the adoption of national processes and programs that enable threat detection, prevention, and response to malicious cyber activity emanating from the territory of a foreign country, including as such activity relates to the United States European allies, as appropriate;
 (xi)to promote the building of foreign capacity to protect the global network with the goal of enabling like-minded participation in deterrence frameworks;
 (xii)to promote the maintenance of an open and interoperable Internet governed by the multi-stakeholder model, instead of by centralized government control;
 (xiii)to promote an international regulatory environment for technology investments and the Internet that benefits United States economic and national security interests;
 (xiv)to promote cross border flow of data and combat international initiatives seeking to impose unreasonable requirements on United States businesses;
 (xv)to promote international policies to protect the integrity of United States and international telecommunications infrastructure from foreign-based, cyber-enabled threats;
 (xvi)to serve as the interagency coordinator for the United States Government on engagement with foreign governments on cyberspace and digital economy issues described in the Defending American Security from Kremlin Aggression Act of 2018;
 (xvii)to promote international policies to secure radio frequency spectrum for United States businesses and national security needs;
 (xviii)to promote and protect the exercise of human rights, including freedom of speech and religion, through the Internet;
 (xix)to build capacity of United States diplomatic officials to engage on cyber issues; (xx)to encourage the development and adoption by foreign countries of internationally recognized standards, policies, and best practices; and
 (xxi)to promote and advance international policies that protect individuals’ private data. (3)QualificationsThe head of the Office should be an individual of demonstrated competency in the fields of—
 (A)cybersecurity and other relevant cyber issues; and (B)international diplomacy.
										(4)Organizational placement
 (A)Initial placementDuring the 4-year period beginning on the date of the enactment of the Defending American Security from Kremlin Aggression Act of 2018, the head of the Office shall report to the Under Secretary for Political Affairs or to an official holding a higher position than the Under Secretary for Political Affairs in the Department of State.
 (B)Subsequent placementAfter the conclusion of the 4-year period referred to in subparagraph (A), the head of the Office shall report to—
 (i)an appropriate Under Secretary; or (ii)an official holding a higher position than Under Secretary.
 (5)Rule of constructionNothing in this subsection may be construed to preclude— (A)the Office from being elevated to a Bureau within the Department of State; or
 (B)the head of the Office from being elevated to an Assistant Secretary, if such an Assistant Secretary position does not increase the number of Assistant Secretary positions at the Department above the number authorized under subsection (c)(1)..
 (b)Sense of CongressIt is the sense of Congress that the Office of Cyberspace and the Digital Economy established under section 1(g) of the State Department Basic Authorities Act of 1956, as added by subsection (a)—
 (1)should be a Bureau of the Department of State headed by an Assistant Secretary, subject to the rule of construction specified in paragraph (5)(B) of such section 1(g); and
 (2)should coordinate with other bureaus of the Department of State and use all tools at the disposal of the Office to combat activities taken by the Russian Federation, or on behalf of the Russian Federation, to undermine the cybersecurity and democratic values of the United States and other nations.
 (c)United NationsThe Permanent Representative of the United States to the United Nations should use the voice, vote, and influence of the United States to oppose any measure that is inconsistent with the United States international cyberspace policy strategy issued by the Department of State in March 2016 pursuant to section 402 of the Cybersecurity Act of 2015 (division N of Public Law 114–113; 129 Stat. 2978).
 212.Sense of CongressIt is the sense of Congress that— (1)the Broadcasting Board of Governors and its grantee networks have a critical mission to inform, engage, and connect people around the world in support of freedom and democracy; and
 (2)those networks must adhere to professional journalistic standards and integrity and not engage in disinformation activities.
					IIIChemical weapons nonproliferation
 301.Short titleThis title may be cited as the Chemical Weapons Nonproliferation Act of 2018. 302.FindingsCongress makes the following findings:
 (1)The international norm against the use of chemical weapons has severely eroded since 2012. At least 4 actors between 2012 and the date of the enactment of this Act have used chemical weapons: Syria, North Korea, the Russian Federation, and the Islamic State of Iraq and the Levant in Iraq and Syria.
 (2)On March 4, 2018, the Government of the Russian Federation knowingly used novichok, a lethal chemical agent, in an attempt to kill former Russian military intelligence officer Sergei Skripal and his daughter Yulia, in Salisbury, United Kingdom.
 (3)On June 27, 2018, the Organisation for the Prohibition of Chemical Weapons (in this title referred to as the OPCW), during its Fourth Special Session of the Conference of the States Parties to the Chemical Weapons Convention, voted favorably in adopting a decision to put in place arrangements to identify the perpetrators of the use of chemical weapons in the Syrian Arab Republic by identifying and reporting on all information potentially relevant to the origin of those chemical weapons in those instances in which the OPCW Fact-Finding Mission in Syria determines or has determined that use or likely use occurred, and cases for which the OPCW–UN Joint Investigative Mechanism has not issued a report; and decide[d] also that the Secretariat shall provide regular reports on its investigations to the Council and to the United Nations Secretary-General for their consideration.
 (4)The Government of the Russian Federation attempted to impede the adoption of the identification mechanism in the Fourth Special Session of the Conference of the States Parties to the Chemical Weapons Convention, and has repeatedly worked to degrade the OPCW’s ability to identify chemical weapons users.
 (5)The Government of the Russian Federation has shown itself to be unwilling or incapable of compelling the President of Syria, Bashar al-Assad, an ally of the Russian Federation, to stop using chemical weapons against the civilian population in Syria.
 (6)The United States remains steadfast in its commitment to its key ally the United Kingdom, its commitment to the mutual defense of the North Atlantic Treaty Organization, and its commitment to the Chemical Weapons Convention.
 (7)Thirty-four countries, including the United States, have joined the International Partnership against Impunity for the use of Chemical Weapons, which represents a political commitment by participating countries to hold to account persons responsible for the use of chemical weapons.
 303.Statement of policyIt shall be the policy of the United States— (1)to protect and defend the interests of the United States, allies of the United States, and the international community at large from the continuing threat of chemical weapons and their proliferation;
 (2)to maintain a steadfast commitment to the Chemical Weapons Convention and the OPCW; (3)to promote and strengthen the investigative and identification mechanisms of the OPCW through the provision of additional resources and technical equipment to better allow the OPCW to detect, identify, and attribute chemical weapons attacks;
 (4)to pressure the Government of the Russian Federation to halt its efforts to degrade the international efforts of the United Nations and the OPCW to investigate chemical weapons attacks and to designate perpetrators of such attacks by—
 (A)highlighting within international fora, including the United Nations General Assembly and the OPCW, the repeated efforts of the Government of the Russian Federation to degrade international efforts to investigate chemical weapons attacks; and
 (B)consulting with allies and partners of the United States with respect to methods for strengthening the investigative mechanisms of the OPCW;
 (5)to examine additional avenues for investigating, identifying, and holding accountable chemical weapons users if the Government of the Russian Federation continues in its attempts to block or hinder investigations of the OPCW; and
 (6)to punish the Government of the Russian Federation for, and deter that Government from, any chemical weapons production and use through the imposition of sanctions, diplomatic isolation, and the use of the mechanisms specified in the Chemical Weapons Convention for violations of the Convention.
 304.Report on use of chemical weapons by the Russian FederationNot later than 30 days after the date of the enactment of this Act, and annually thereafter, the Legal Adviser of the Department of State shall submit to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives a report that includes an assessment of—
 (1)whether the certification of the noncompliance of the Russian Federation with the Chemical Weapons Convention in the report of the Department of State entitled Adherence to and Compliance with Arms Control, Nonproliferation, and Disarmament Agreements and Commitments, submitted to Congress pursuant to section 403 of the Arms Control and Disarmament Act (22 U.S.C. 2593a), and dated April 2018, is a legal determination of the use of chemical weapons by the Government of the Russian Federation;
 (2)whether the mandatory sanctions required by the Chemical and Biological Weapons and Warfare Elimination Act of 1991 (22 U.S.C. 5601 et seq.) have been imposed with respect to the Russian Federation; and
 (3)whether the Government of the Russian Federation has taken any steps to avoid additional sanctions required by that Act within the 3-month period specified in section 307(b)(1) of that Act (22 U.S.C. 5605(b)(1)) after a determination of the use of chemical weapons under section 306(a)(1) of that Act (22 U.S.C. 5604(a)(1)).
				305.Authorization of appropriations
 (a)In generalThere are authorized to be appropriated to the Secretary of State $30,000,000 for each of fiscal years 2019 through 2023, to be provided to the OPCW as a voluntary contribution pursuant to section 301(a) of the Foreign Assistance Act of 1961 (22 U.S.C. 2221(a)) for the purpose of strengthening the OPCW’s investigative and identification mechanisms for chemical weapons attacks.
 (b)Availability of fundsAmounts authorized to be appropriated pursuant to subsection (a) shall remain available until expended.
 306.Chemical Weapons Convention definedIn this title, the term Chemical Weapons Convention means the Convention on the Prohibition of the Development, Production, Stockpiling and Use of Chemical Weapons and on their Destruction, done at Geneva September 3, 1992, and entered into force April 29, 1997.
			IVInternational Cybercrime Prevention Act
			401.Short title
 This title may be cited as the International Cybercrime Prevention Act.
 402.Predicate offensesPart I of title 18, United States Code, is amended— (1)in section 1956(c)(7)(D)—
 (A)by striking or section 2339D and inserting section 2339D; and (B)by striking of this title, section 46502 and inserting , or section 2512 (relating to the manufacture, distribution, possession, and advertising of wire, oral, or electronic communication intercepting devices) of this title, section 46502; and
 (2)in section 1961(1), by inserting section 1030 (relating to fraud and related activity in connection with computers) if the act indictable under section 1030 is felonious, before section 1084.
				403.Forfeiture
 (a)In generalSection 2513 of title 18, United States Code, is amended to read as follows:  2513.Confiscation of wire, oral, or electronic communication intercepting devices and other property (a)Criminal forfeiture (1)In generalThe court, in imposing a sentence on any person convicted of a violation of section 2511 or 2512, or convicted of conspiracy to violate section 2511 or 2512, shall order, in addition to any other sentence imposed and irrespective of any provision of State law, that such person forfeit to the United States—
 (A)such person’s interest in any property, real or personal, that was used or intended to be used to commit or to facilitate the commission of such violation; and
 (B)any property, real or personal, constituting or derived from any gross proceeds, or any property traceable to such property, that such person obtained or retained directly or indirectly as a result of such violation.
 (2)Forfeiture proceduresPursuant to section 2461(c) of title 28, the provisions of section 413 of the Controlled Substances Act (21 U.S.C. 853), other than subsection (d) thereof, shall apply to criminal forfeitures under this subsection.
								(b)Civil forfeiture
 (1)In generalThe following shall be subject to forfeiture to the United States in accordance with provisions of chapter 46 and no property right shall exist in them:
 (A)Any property, real or personal, used or intended to be used, in any manner, to commit, or facilitate the commission of a violation of section 2511 or 2512, or a conspiracy to violate section 2511 or 2512.
 (B)Any property, real or personal, constituting, or traceable to the gross proceeds taken, obtained, or retained in connection with or as a result of a violation of section 2511 or 2512, or a conspiracy to violate section 2511 or 2512.
 (2)Forfeiture proceduresSeizures and forfeitures under this subsection shall be governed by the provisions of chapter 46, relating to civil forfeitures, except that such duties as are imposed on the Secretary of the Treasury under the customs laws described in section 981(d) shall be performed by such officers, agents, and other persons as may be designated for that purpose by the Secretary of Homeland Security or the Attorney General..
 (b)Technical and conforming amendmentThe table of sections for chapter 119 is amended by striking the item relating to section 2513 and inserting the following:2513. Confiscation of wire, oral, or electronic communication intercepting devices and other
			 property..
				404.Shutting down botnets
 (a)AmendmentSection 1345 of title 18, United States Code, is amended— (1)in the heading, by inserting and abuse after fraud;
 (2)in subsection (a)— (A)in paragraph (1)—
 (i)in subparagraph (B), by striking or at the end; (ii)in subparagraph (C), by inserting or after the semicolon; and
 (iii)by inserting after subparagraph (C) the following:  (D)violating or about to violate section 1030(a)(5) of this title where such conduct has caused or would cause damage (as defined in section 1030) without authorization to 100 or more protected computers (as defined in section 1030) during any 1-year period, including by—
 (i)impairing the availability or integrity of the protected computers without authorization; or (ii)installing or maintaining control over malicious software on the protected computers that, without authorization, has caused or would cause damage to the protected computers;; and
 (B)in paragraph (2), in the matter preceding subparagraph (A), by inserting , a violation described in subsection (a)(1)(D), before or a Federal; and (3)by adding at the end the following:
						
 (c)A restraining order, prohibition, or other action described in subsection (b), if issued in circumstances described in subsection (a)(1)(D), may, upon application of the Attorney General—
 (1)specify that no cause of action shall lie in any court against a person for complying with the restraining order, prohibition, or other action; and
 (2)provide that the United States shall pay to such person a fee for reimbursement for such costs as are reasonably necessary and which have been directly incurred in complying with the restraining order, prohibition, or other action..
 (b)Technical and conforming amendmentThe table of sections for chapter 63 of title 18, United States Code, is amended by striking the item relating to section 1345 and inserting the following:
					1345. Injunctions against fraud and abuse..
				405.Aggravated damage to a critical infrastructure computer
 (a)In generalChapter 47 of title 18, United States Code, is amended by inserting after section 1030 the following:
					
						1030A.Aggravated damage to a critical infrastructure computer
 (a)OffenseIt shall be unlawful, during and in relation to a felony violation of section 1030, to knowingly cause or attempt to cause damage to a critical infrastructure computer, if such damage results in (or, in the case of an attempted offense, would, if completed, have resulted in) the substantial impairment—
 (1)of the operation of the critical infrastructure computer; or (2)of the critical infrastructure associated with such computer.
 (b)PenaltyAny person who violates subsection (a) shall, in addition to the term of punishment provided for the felony violation of section 1030, be fined under this title, imprisoned for not more than 20 years, or both.
 (c)Consecutive sentenceNotwithstanding any other provision of law— (1)a court shall not place any person convicted of a violation of this section on probation;
 (2)except as provided in paragraph (4), no term of imprisonment imposed on a person under this section shall run concurrently with any term of imprisonment imposed on the person under any other provision of law, including any term of imprisonment imposed for the felony violation of section 1030;
 (3)in determining any term of imprisonment to be imposed for the felony violation of section 1030, a court shall not in any way reduce the term to be imposed for such violation to compensate for, or otherwise take into account, any separate term of imprisonment imposed or to be imposed for a violation of this section; and
 (4)a term of imprisonment imposed on a person for a violation of this section may, in the discretion of the court, run concurrently, in whole or in part, only with another term of imprisonment that is imposed by the court at the same time on that person for an additional violation of this section, if such discretion shall be exercised in accordance with any applicable guidelines and policy statements issued by the United States Sentencing Commission pursuant to section 994 of title 28.
 (d)DefinitionsIn this section— (1)the terms computer and damage have the meanings given the terms in section 1030; and
 (2)the term critical infrastructure means systems and assets, whether physical or virtual, so vital to the United States that the incapacity or destruction of such systems and assets would have catastrophic regional or national effects on public health or safety, economic security, or national security, including voter registration databases, voting machines, and other communications systems that manage the election process or report and display results on behalf of State and local governments..
 (b)Table of sectionsThe table of sections for chapter 47 of title 18, United States Code, is amended by inserting after the item relating to section 1030 the following:
					1030A. Aggravated damage to a critical infrastructure computer..
 406.Stopping trafficking in botnets; forfeitureSection 1030 of title 18, United States Code, is amended— (1)in subsection (a)—
 (A)in paragraph (7), by adding or at the end; and (B)by inserting after paragraph (7) the following:
						
 (8)intentionally traffics in the means of access to a protected computer, if— (A)the trafficker knows or has reason to know the protected computer has been damaged in a manner prohibited by this section; and
 (B)the promise or agreement to pay for the means of access is made by, or on behalf of, a person the trafficker knows or has reason to know intends to use the means of access to—
 (i)damage a protected computer in a manner prohibited by this section; or (ii)violate section 1037 or 1343;;
 (2)in subsection (c)(3)— (A)in subparagraph (A), by striking (a)(4) or (a)(7) and inserting (a)(4), (a)(7), or (a)(8); and
 (B)in subparagraph (B), by striking (a)(4), or (a)(7) and inserting (a)(4), (a)(7), or (a)(8); (3)in subsection (e)—
 (A)in paragraph (11), by striking and at the end; (B)in paragraph (12), by striking the period at the end and inserting ; and; and
 (C)by adding at the end the following:  (13)the term traffic, except as provided in subsection (a)(6), means transfer, or otherwise dispose of, to another as consideration for the receipt of, or as consideration for a promise or agreement to pay, anything of pecuniary value.;
 (4)in subsection (g), in the first sentence, by inserting , except for a violation of subsection (a)(8), after of this section; and (5)by striking subsections (i) and (j) and inserting the following:
					
						(i)Criminal forfeiture
 (1)The court, in imposing sentence on any person convicted of a violation of this section, or convicted of conspiracy to violate this section, shall order, in addition to any other sentence imposed and irrespective of any provision of State law, that such person forfeit to the United States—
 (A)such person’s interest in any property, real or personal, that was used or intended to be used to commit or to facilitate the commission of such violation; and
 (B)any property, real or personal, constituting or derived from any gross proceeds, or any property traceable to such property, that such person obtained, directly or indirectly, as a result of such violation.
 (2)The criminal forfeiture of property under this subsection, including any seizure and disposition of the property, and any related judicial or administrative proceeding, shall be governed by the provisions of section 413 of the Controlled Substances Act (21 U.S.C. 853), except subsection (d) of that section.
							(j)Civil forfeiture of property used in the commission of an offense
 (1)Any personal property, including any Internet domain name or Internet Protocol address, that was used or intended to be used to commit or to facilitate the commission of any violation of this section, or a conspiracy to violate this section shall be subject to forfeiture to the United States, and no property right shall exist in such property.
 (2)Seizures and forfeitures under this subsection shall be governed by the provisions of chapter 46 relating to civil forfeitures, except that such duties as are imposed on the Secretary of the Treasury under the customs laws described in section 981(d) shall be performed by such officers, agents, and other persons as may be designated for that purpose by the Secretary of Homeland Security or the Attorney General..
				VCombating election interference
 501.Prohibition on interference with voting systemsSection 1030(e) of title 18, United States Code, is amended— (1)in paragraph (2)—
 (A)in subparagraph (A), by striking or at the end; (B)in subparagraph (B), by adding or at the end; and
 (C)by adding at the end the following:  (C)that—
 (i)is part of a voting system; and (ii)(I)is used for the management, support, or administration of a Federal election; or
 (II)has moved in or otherwise affects interstate or foreign commerce;; (2)in paragraph (11), by striking and at the end;
 (3)in paragraph (12), by striking the period and inserting a semicolon; and (4)by adding at the end the following:
					
 (13)the term Federal election means any election (as defined in section 301(1) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101(1))) for Federal office (as defined in section 301(3) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101(3))); and
 (14)the term voting system has the meaning given the term in section 301(b) of the Help America Vote Act of 2002 (52 U.S.C. 21081(b))..
				502.Inadmissibility of aliens seeking to interfere in United States elections
 (a)Defined termSection 101(a) of the Immigration and Nationality Act (8 U.S.C. 1101(a)) is amended by adding at the end the following:
					
 (53)The term improper interference in a United States election means conduct by an alien that— (A)(i)violates Federal criminal, voting rights, or campaign finance law; or
 (ii)is under the direction of a foreign government; and (B)interferes with a general or primary Federal, State, or local election or caucus, including—
 (i)the campaign of a candidate; and (ii)a ballot measure, including—
 (I)an amendment; (II)a bond issue;
 (III)an initiative; (IV)a recall;
 (V)a referral; and (VI)a referendum..
 (b)Improper interference in United States electionsSection 212(a)(3) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(3)) is amended by adding at the end the following:
					
 (H)Improper interference in a United States electionAny alien who is seeking admission to the United States to engage in improper interference in a United States election, or who has engaged in improper interference in a United States election, is inadmissible..
				VISanctions with respect to the Russian Federation
			AExpansion of Countering America's Adversaries Through Sanctions Act
				601.Imposition of additional sanctions with respect to the Russian Federation
 (a)In generalPart 2 of subtitle A of title II of the Countering America's Adversaries Through Sanctions Act (22 U.S.C. 9521 et seq.) is amended—
 (1)by redesignating sections 235, 236, 237, and 238 as sections 239A, 239B, 239D, and 239E, respectively; and
 (2)by inserting after section 234 the following:  235.Sanctions with respect to transactions with certain Russian political figures and oligarchsOn and after the date that is 180 days after the date of the enactment of the Defending American Security from Kremlin Aggression Act of 2018, the President shall impose the sanctions described in section 224(b) with respect to—
 (1)political figures, oligarchs, and other persons that facilitate illicit and corrupt activities, directly or indirectly, on behalf of the President of the Russian Federation, Vladimir Putin, and persons acting for or on behalf of such political figures, oligarchs, and persons;
 (2)Russian parastatal entities that facilitate illicit and corrupt activities, directly or indirectly, on behalf of the President of the Russian Federation, Vladimir Putin;
 (3)family members of persons described in paragraph (1) or (2) that derive significant benefits from such illicit and corrupt activities; and
 (4)persons, including financial institutions, engaging in significant transactions with persons described in paragraph (1), (2), or (3).
									236.Sanctions with respect to transactions related to investments in energy projects supported by
			 Russian state-owned or parastatal entities outside of the Russian
 FederationOn and after the date that is 180 days after the date of the enactment of the Defending American Security from Kremlin Aggression Act of 2018, the President shall impose five or more of the sanctions described in section 239A with respect to a person if the Secretary of the Treasury determines that the person knowingly, on or after such date of enactment, invests in an energy project outside of the Russian Federation—
 (1)that is supported by a Russian parastatal entity or an entity owned or controlled by the Government of the Russian Federation; and
 (2)the total value of which exceeds or is reasonably expected to exceed $250,000,000. 237.Sanctions with respect to support for the development of crude oil resources in the Russian Federation (a)In generalThe President shall impose five or more of the sanctions described in section 239A with respect to a person if the President determines that the person knowingly, on or after the date of the enactment of the Defending American Security from Kremlin Aggression Act of 2018, sells, leases, or provides to the Russian Federation goods, services, technology, financing, or support described in subsection (b)—
 (1)any of which has a fair market value of $1,000,000 or more; or (2)that, during a 12-month period, have an aggregate fair market value of $5,000,000 or more.
 (b)Goods, services, technology, financing, or support describedGoods, services, technology, financing, or support described in this subsection are goods, services, technology, financing or support that could directly and significantly contribute to the Russian Federation’s—
 (1)ability to develop crude oil resources located in the Russian Federation; or (2)production of crude oil resources in the Russian Federation, including any direct and significant assistance with respect to the construction, modernization, or repair of infrastructure that would facilitate the development of crude oil resources located in the Russian Federation.
 (c)ApplicabilityThe requirement to impose sanctions under subsection (a) shall not apply with respect to the maintenance of projects that are ongoing as of the date of the enactment of the Defending American Security from Kremlin Aggression Act of 2018.
 (d)Requirement To issue guidanceNot later than 90 days after the date of enactment of the Defending American Security from Kremlin Aggression Act of 2018, the Secretary of State, in consultation with the Secretary of the Treasury and the Secretary of Energy, shall issue regulations—
 (1)clarifying how the exception under subsection (c) will be applied; and (2)listing specific goods, services, technology, financing, and support covered by subsection (b).
										238.Prohibition on and sanctions with respect to transactions relating to new sovereign debt of the
			 Russian
			 Federation
 (a)In generalNot later than 90 days after the date of the enactment of the Defending American Security from Kremlin Aggression Act of 2018, the President shall— (1)prescribe regulations prohibiting United States persons from engaging in transactions with, providing financing for, or in any other way dealing in Russian sovereign debt issued on or after the date that is 180 days after such date of enactment; and
 (2)exercise all powers granted to the President by the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) to the extent necessary to block and prohibit all transactions in all property and interests in property of one or more of the Russian financial institutions specified in subsection (b) if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.
 (b)Russian financial institutions specifiedThe Russian financial institutions specified in this subsection are the following: (1)Vnesheconombank.
 (2)Sberbank. (3)VTB Bank.
 (4)Gazprombank. (5)Bank of Moscow.
 (6)Rosselkhozbank. (7)Promsvyazbank.
 (8)Vnesheconombank. (c)Russian sovereign debt definedIn this section, the term Russian sovereign debt means—
 (1)bonds issued by the Central Bank, the National Wealth Fund, or the Federal Treasury of the Russian Federation, or agents or affiliates of any of those entities, with a maturity of more than 14 days;
 (2)foreign exchange swap agreements with the Central Bank, the National Wealth Fund, or the Federal Treasury of the Russian Federation with a duration of more than 14 days; and
 (3)any other financial instrument, the duration or maturity of which is more than 14 days, that— (A)the President determines represents the sovereign debt of the Government of the Russian Federation; or
 (B)is issued by a Russian financial institution specified in subsection (b). 239.Sanctions with respect to transactions with the cyber sector of the Russian FederationOn and after the date that is 60 days after the date of the enactment of the Defending American Security from Kremlin Aggression Act of 2018, the President shall impose five or more of the sanctions described in section 239A with respect to any person, including any financial institution, that the President determines—
 (1)engages in significant transactions with any person in the Russian Federation that has the capacity or ability to support or facilitate malicious cyber activities; or
 (2)is owned or controlled by, or acts or purports to act for or on behalf of, directly or indirectly, a person that engages in significant transactions described in paragraph (1).
									.
 (b)Sanctions describedSection 239A(a) of the Countering America's Adversaries Through Sanctions Act, as redesignated by subsection (a)(1), is amended in the matter preceding paragraph (1) by striking or 233(a) each place it appears and inserting 233(a), 236, 237, or 239.
 (c)TerminationSection 239B(c) of the Countering America's Adversaries Through Sanctions Act, as redesignated by subsection (a)(1), is amended by striking or 234 and inserting 234, 235, 236, 237, 238, or 239.
 (d)Implementation and penaltiesPart 2 of subtitle A of title II of the Countering America's Adversaries Through Sanctions Act (22 U.S.C. 9521 et seq.) is amended by inserting after section 239A, as redesignated by subsection (a)(1), the following:
						
							239C.Implementation and penalties
 (a)ImplementationThe President may exercise all authorities provided to the President under sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) to carry out this part.
 (b)PenaltiesA person that violates, attempts to violate, conspires to violate, or causes a violation of this part or any regulation, license, or order issued to carry out this part shall be subject to the penalties set forth in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that commits an unlawful act described in subsection (a) of that section..
 (e)Clerical amendmentThe table of contents for the Countering America's Adversaries Through Sanctions Act is amended by striking the items relating to sections 235 through 238 and inserting the following:
						Sec. 235. Sanctions with respect to transactions with certain Russian political figures and
			 oligarchs.
								Sec. 236. Sanctions with respect to transactions related to investments in energy projects
			 supported by Russian state-owned or parastatal entities outside of the
			 Russian Federation.
								Sec. 237. Sanctions with respect to support for the development of crude oil resources in the
			 Russian Federation.
								Sec. 238. Prohibition on and sanctions with respect to transactions relating to new sovereign debt
			 of the Russian Federation.
								Sec. 239. Sanctions with respect to transactions with the cyber sector of the Russian Federation.Sec. 239A. Sanctions described.Sec. 239B. Exceptions, waiver, and termination.Sec. 239C. Implementation and penalties.Sec. 239D. Exception relating to activities of the National Aeronautics and Space Administration.Sec. 239E. Rule of construction..
 (f)Conforming amendmentsPart 2 of subtitle A of title II of the Countering America's Adversaries Through Sanctions Act (22 U.S.C. 9521 et seq.), as amended by this section, is further amended—
 (1)in section 231, by striking subsection (e); and (2)by striking section 235 each place it appears and inserting section 239A.
 (g)GuidanceThe President shall, in a prompt and timely way, publish guidance on the implementation of this subtitle and the amendments made by this subtitle and any regulations prescribed pursuant to this subtitle or any such amendment.
					602.Congressional review and continued applicability of sanctions under the Sergei Magnitsky Rule of
 Law Accountability Act of 2012Section 216(a)(2)(B)(i) of the Russia Sanctions Review Act of 2017 (22 U.S.C. 9511(a)(2)(B)(i)) is amended—
 (1)in subclause (II), by striking ; or and inserting a semicolon; (2)in subclause (III), by striking ; and and inserting ; or; and
 (3)by adding at the end the following:  (IV)the Sergei Magnitsky Rule of Law Accountability Act of 2012 (title IV of Public Law 112–208; 22 U.S.C. 5811 note); and.
					BCoordination with the European Union
				611.Sense of Congress on coordination with allies with respect to sanctions with respect to the Russian
 FederationIt is the sense of Congress that the President should— (1)continue to uphold and seek unity with European and other key partners with respect to sanctions implemented with respect to the Russian Federation, which have been effective and instrumental in countering the aggression of the Russian Federation;
 (2)engage to the fullest extent possible with governments that are partners of the United States with regard to closing loopholes, including the allowance of extended prepayment for the delivery of goods and commodities and other loopholes, in multilateral and unilateral restrictive measures against the Russian Federation, with the aim of maximizing alignment of those measures; and
 (3)increase efforts to vigorously enforce compliance with sanctions in place as of the date of the enactment of this Act with respect to the Russian Federation in response to the crises in Ukraine and Syria, cyber intrusions and attacks, and human rights violators in the Russian Federation.
					612.Office of Sanctions Coordination of the Department of State
 (a)In generalSection 1 of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2651a), as amended by section 211, is further amended—
 (1)by redesignating subsection (h) as subsection (i); and (2)by inserting after subsection (g) the following:
							
								(h)Office of Sanctions Coordination
 (1)In generalThere is established, within the Department of State, an Office of Sanctions Coordination (referred to in this subsection as the Office).
 (2)HeadThe head of the Office shall— (A)have the rank and status of ambassador;
 (B)be appointed by the President, by and with the advice and consent of the Senate; and
 (C)report to the Under Secretary for Political Affairs. (3)DutiesThe head of the Office shall—
 (A)serve as the principal advisor to the senior management of the Department and the Secretary regarding the role of the Department in the development and implementation of sanctions policy, including sanctions with respect to the Russian Federation, Iran, North Korea, and other countries;
 (B)represent the United States in diplomatic and multilateral fora on sanctions matters; (C)consult and closely coordinate with the European Union to ensure the maximum effectiveness of sanctions imposed by the United States and the European Union with respect to the Russian Federation;
 (D)advise the Secretary directly and provide input with respect to all activities, policies, and programs of all bureaus and offices of the Department relating to the implementation of sanctions policy; and
 (E)serve as the principal liaison of the Department to other Federal agencies involved in the design and implementation of sanctions policy.
 (4)Rule of constructionNothing in this subsection may be construed to preclude— (A)the Office from being elevated to a Bureau within the Department; or
 (B)the head of the Office from being elevated to level of an Assistant Secretary.. (b)Report requiredNot later than 60 days after the date of the enactment of this Act, the President shall submit to the appropriate congressional committees a report detailing the efforts of the Office of Sanctions Coordination established under the amendments made by subsection (a) to coordinate sanctions policy with the European Union.
					613.Report on coordination of sanctions between the United States and European Union
 (a)In generalNot later than 180 days after the date of the enactment of this Act, and every 180 days thereafter, the President shall submit to the appropriate congressional committees a report that includes the following:
 (1)A description of each instance, during the period specified in subsection (b)— (A)in which the United States has imposed sanctions with respect to a person for activity related to the Russian Federation, but in which the European Union has not imposed corresponding sanctions; and
 (B)in which the European Union has imposed sanctions with respect to a person for activity related to the Russian Federation, but in which the United States has not imposed corresponding sanctions.
 (2)An explanation for the reason for each discrepancy between sanctions imposed by the European Union and sanctions imposed by the United States described in subparagraphs (A) and (B) of paragraph (1).
 (b)Period specifiedThe period specified in this subsection is— (1)in the case of the first report submitted under subsection (a), the period beginning on the date of the enactment of this Act and ending on the date the report is submitted; and
 (2)in the case of a subsequent such report, the 180-day period preceding the submission of the report. (c)Form of reportThe report required by subsection (a) shall be submitted in unclassified form but may include a classified annex.
 (d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the Committee on Foreign Relations, the Committee on Banking, Housing, and Urban Affairs, and the Committee on Finance of the Senate; and
 (2)the Committee on Foreign Affairs, the Committee on Financial Services, and the Committee on Ways and Means of the House of Representatives.
						CReports relating to sanctions with respect to the Russian Federation
 621.DefinitionsIn this subtitle: (1)Appropriate congressional committeesThe term appropriate congressional committees means—
 (A)the Committee on Foreign Relations, the Committee on Banking, Housing, and Urban Affairs, and the Committee on Finance of the Senate; and
 (B)the Committee on Foreign Affairs, the Committee on Financial Services, and the Committee on Ways and Means of the House of Representatives.
 (2)Senior foreign political figureThe term senior foreign political figure has the meaning given that term in section 1010.605 of title 31, Code of Federal Regulations (or any corresponding similar regulation or ruling).
 622.Updated report on oligarchs and parastatal entities of the Russian FederationSection 241 of the Countering America's Adversaries Through Sanctions Act (Public Law 115–44; 131 Stat. 922) is amended—
 (1)by redesignating subsections (b) and (c) as subsections (c) and (d), respectively; (2)by inserting after subsection (a) the following:
						
 (b)Updated reportNot later than 180 days after the date of the enactment of the Defending American Security from Kremlin Aggression Act of 2018, the Secretary of the Treasury, in consultation with the Director of National Intelligence and the Secretary of State, shall submit to the appropriate congressional committees an updated report on oligarchs and parastatal entities of the Russian Federation that builds on the report submitted under subsection (a) on January 29, 2018, and that includes the matters described in paragraphs (1) through (5) of subsection (a).
							; and
 (3)in subsection (c), as redesignated by paragraph (1), by striking The report required under subsection (a) and inserting The reports required by subsections (a) and (b). 623.Report on the personal net worth and assets of Vladimir Putin (a)In generalNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the appropriate congressional committees a detailed report on the personal net worth and assets of the President of the Russian Federation, Vladimir Putin, including—
 (1)the estimated net worth and known sources of income of Vladimir Putin and his family members, including assets, investments, bank accounts, other business interests, and relevant beneficial ownership information; and
 (2)an identification of the most significant senior foreign political figures and oligarchs in the Russian Federation, as determined by their closeness to Vladimir Putin.
 (b)Form of reportThe report required under subsection (a) shall be submitted in an unclassified form but may include a classified annex.
					624.Report on section 224 of the Countering America's Adversaries Through Sanctions Act
 (a)In generalNot later than 60 days after the date of the enactment of this Act, the President shall submit to the appropriate congressional committees a report that describes the persons that the President has determined under section 224(a)(1)(A) of the Countering America's Adversaries Through Sanctions Act (22 U.S.C. 9524(a)(1)(A)) knowingly engaged, on or after August 2, 2017, and before the date of the report, in significant activities undermining cybersecurity against any person, including a democratic institution or government on behalf of the Government of the Russian Federation.
 (b)ElementsThe report required by subsection (a) shall contain the following: (1)A list of the persons described in subsection (a).
 (2)A description of diplomatic efforts to work with governments and democratic institutions in other countries the cybersecurity of which the President determines has been undermined by the Government of the Russian Federation.
 (c)UpdatesNot later than 90 days after the date of the enactment of this Act, and every 90 days thereafter, the President shall submit to the appropriate congressional committees an update to the report required by subsection (a).
					625.Report on section 225 of the Countering America's Adversaries Through Sanctions Act
 (a)In generalNot later than 60 days after the date of the enactment of this Act, the President shall submit to the appropriate congressional committees a report that describes the foreign persons that the President has determined under section 4(b)(1) of the Ukraine Freedom Support Act of 2014 (22 U.S.C. 8923(b)(1)), as amended by section 225 of the Countering America's Adversaries Through Sanctions Act (Public Law 115–44; 131 Stat. 910), have knowingly, on or after August 2, 2017, and before the date of the report, made a significant investment in a special Russian crude oil project.
 (b)UpdatesNot later than 90 days after the date of the enactment of this Act, and every 90 days thereafter, the President shall submit to the appropriate congressional committees an update to the report required by subsection (a).
					626.Report on section 226 of the Countering America's Adversaries Through Sanctions Act
 (a)In generalNot later than 60 days after the date of the enactment of this Act, the President shall submit to the appropriate congressional committees a report that describes the foreign financial institutions that the President has determined under section 5(a) of the Ukraine Freedom Support Act of 2014 (22 U.S.C. 8924(a)), as amended by section 226 of the Countering America's Adversaries Through Sanctions Act (Public Law 115–44; 131 Stat. 910), have knowingly engaged, on or after August 2, 2017, and before the date of the report, in significant transactions involving significant investments in a special Russian crude oil project described in section 4(b)(1) of the Ukraine Freedom Support Act of 2014.
 (b)UpdatesNot later than 90 days after the date of the enactment of this Act, and every 90 days thereafter, the President shall submit to the appropriate congressional committees an update to the report required by subsection (a).
					627.Report on section 228 of the Countering America's Adversaries Through Sanctions Act
 (a)In generalNot later than 60 days after the date of the enactment of this Act, the President shall submit to the appropriate congressional committees a report that describes the foreign persons that the President has determined under subsection (a) of section 10 of the Support for the Sovereignty, Integrity, Democracy, and Economic Stability of Ukraine Act of 2014 (22 U.S.C. 8909), as added by section 228 of the Countering America's Adversaries Through Sanctions Act (Public Law 115–44; 131 Stat. 911), have, on or after August 2, 2017, and before the date of the report—
 (1)materially violated, attempted to violate, conspired to violate, or caused a violation of any license, order, regulation, or prohibition contained in or issued pursuant to any covered Executive order (as defined in subsection (f) of such section 10), the Support for the Sovereignty, Integrity, Democracy, and Economic Stability of Ukraine Act of 2014 (22 U.S.C. 8901 et seq.), or the Ukraine Freedom Support Act of 2014 (22 U.S.C. 8921 et seq.); or
 (2)facilitated a significant transaction or transactions, including deceptive or structured transactions, for or on behalf of—
 (A)any person subject to sanctions imposed by the United States with respect to the Russian Federation; or
 (B)any child, spouse, parent, or sibling of an individual described in subparagraph (A). (b)UpdatesNot later than 90 days after the date of the enactment of this Act, and every 90 days thereafter, the President shall submit to the appropriate congressional committees an update to the report required by subsection (a).
					628.Report on section 233 of the Countering America's Adversaries Through Sanctions Act
 (a)In generalNot later than 60 days after the date of the enactment of this Act, the President shall submit to the appropriate congressional committees a report that describes the foreign persons that the President has determined under section 233 of the Countering America's Adversaries Through Sanctions Act (22 U.S.C. 9527) have made, on or after August 2, 2017, and before the date of the report, an investment of $10,000,000 or more (or any combination of investments of not less than $1,000,000 each, which in the aggregate equals or exceeds $10,000,000 in any 12-month period), or facilitates such an investment, if the investment directly and significantly contributes to the ability of the Russian Federation to privatize state-owned assets in a manner that unjustly benefits—
 (1)officials of the Government of the Russian Federation; or (2)close associates or family members of those officials.
 (b)UpdatesNot later than 90 days after the date of the enactment of this Act, and every 90 days thereafter, the President shall submit to the appropriate congressional committees an update to the report required by subsection (a).
					629.Report on section 234 of the Countering America's Adversaries Through Sanctions Act
 (a)In generalNot later than 60 days after the date of the enactment of this Act, the President shall submit to the appropriate congressional committees a report that describes the foreign persons that the President has determined under section 234 of the Countering America's Adversaries Through Sanctions Act (22 U.S.C. 9528) have knowingly, on or after August 2, 2017, and before the date of the report, exported, transferred, or otherwise provided to Syria significant financial, material, or technological support that contributes materially to the ability of the Government of Syria to—
 (1)acquire or develop chemical, biological, or nuclear weapons or related technologies; (2)acquire or develop ballistic or cruise missile capabilities;
 (3)acquire or develop destabilizing numbers and types of advanced conventional weapons; (4)acquire significant defense articles, defense services, or defense information (as such terms are defined under the Arms Export Control Act (22 U.S.C. 2751 et seq.)); or
 (5)acquire items designated by the President for purposes of the United States Munitions List under section 38(a)(1) of the Arms Export Control Act (22 U.S.C. 2778(a)(1)).
 (b)UpdatesNot later than 90 days after the date of the enactment of this Act, and every 90 days thereafter, the President shall submit to the appropriate congressional committees an update to the report required by subsection (a).
					DGeneral provisions
				631.Exception relating to activities of the National Aeronautics and Space Administration
 (a)In generalThis title and the amendments made by this title shall not apply with respect to activities of the National Aeronautics and Space Administration.
 (b)Rule of constructionNothing in this title or the amendments made by this title shall be construed to authorize the imposition of any sanction or other condition, limitation, restriction, or prohibition, that directly or indirectly impedes the supply by any entity of the Russian Federation of any product or service, or the procurement of such product or service by any contractor or subcontractor of the United States or any other entity, relating to or in connection with any space launch conducted for—
 (1)the National Aeronautics and Space Administration; or (2)any other non-Department of Defense customer.
 632.Rule of constructionNothing in this title or the amendments made by this title shall be construed— (1)to supersede the limitations or exceptions on the use of rocket engines for national security purposes under section 1608 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3626; 10 U.S.C. 2271 note), as amended by section 1607 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1100) and section 1602 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2582); or
 (2)to prohibit a contractor or subcontractor of the Department of Defense from acquiring components referred to in such section 1608.
					VIIOther matters relating to the Russian Federation
			701.Determination on designation of the Russian Federation as a state sponsor of terrorism
				(a)Determination
 (1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a determination of whether the Russian Federation meets the criteria for designation as a state sponsor of terrorism.
 (2)FormThe determination required by paragraph (1) shall be submitted in unclassified form but may include a classified annex, if appropriate.
 (b)DefinitionsIn this section: (1)Appropriate congressional committeesThe term appropriate congressional committees means the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives.
 (2)State sponsor of terrorismThe term state sponsor of terrorism means a country the government of which the Secretary of State has determined is a government that has repeatedly provided support for acts of international terrorism, for purposes of—
 (A)section 1754(c)(1)(A)(i) of the Export Control Reform Act of 2018; (B)section 620A of the Foreign Assistance Act of 1961 (22 U.S.C. 2371);
 (C)section 40(d) of the Arms Export Control Act (22 U.S.C. 2780(d)); or (D)any other provision of law.
						702.Expansion of geographic targeting orders of Financial Crimes Enforcement Network
 (a)In generalSection 5326 of title 31, United States Code, is amended by adding at the end the following:  (e)Reporting by title insurance companies (1)In generalThe Secretary shall issue an order under subsection (a) requiring a domestic title insurance company to obtain, maintain, and report to the Secretary information on the beneficial owners of entities that purchase residential real estate in high-value transactions in which the domestic title insurance company is involved.
 (2)DefinitionsIn this subsection: (A)Beneficial ownerThe term beneficial owner, with respect to an entity, means an individual who, directly or indirectly, owns 25 percent or more of the equity interests in the entity.
 (B)Domestic title insurance companyThe term domestic title insurance company has the meaning given that term in regulations prescribed by the Secretary. (C)High-value transactionThe term high-value, with respect to a real estate transaction, has the meaning given that term in regulations prescribed by the Secretary based on the real estate market in which the transaction takes place..
 (b)RegulationsNot later than 90 days after the date of the enactment of this Act, the Secretary of the Treasury shall prescribe regulations to carry out the amendment made by subsection (a).
 (c)Authorization of appropriationsThere are authorized to be appropriated to the Secretary such sums as may be necessary to carry out the amendment made by subsection (a).
 703.Extension of limitations on importation of uranium from Russian FederationSection 3112A(c) of the USEC Privatization Act (42 U.S.C. 2297h–10a(c)) is amended— (1)in paragraph (2)(A)—
 (A)in clause (vi), by striking ; and and inserting a semicolon; (B)in clause (vii), by striking the period and inserting ; and; and
 (C)by adding at the end the following:  (viii)in calendar year 2021, 463,620 kilograms;
 (ix)in calendar year 2022, 456,930 kilograms; (x)in calendar year 2023, 449,810 kilograms;
 (xi)in calendar year 2024, 435,933 kilograms; (xii)in calendar year 2025, 421,659 kilograms;
 (xiii)in calendar year 2026, 421,659 kilograms; (xiv)in calendar year 2027, 394,072 kilograms;
 (xv)in calendar year 2028, 386,951 kilograms; (xvi)in calendar year 2029, 386,951 kilograms; and
 (xvii)in calendar year 2030, 375,791 kilograms.; (2)in paragraph (3)—
 (A)in subparagraph (A), by striking the semicolon and inserting ; or; (B)in subparagraph (B), by striking ; or and inserting a period; and
 (C)by striking subparagraph (C); (3)in paragraph (5)(A), by striking reference data and all that follows through 2019 and inserting the following: lower scenario data in the document of the World Nuclear Association entitled Nuclear Fuel Report: Global Scenarios for Demand and Supply Availability 2017–2035. In each of calendar years 2022, 2025, and 2028; and
 (4)in paragraph (9), by striking December 31, 2020 and inserting December 31, 2030. 704.Establishment of a National Fusion Center to respond to threats from the Government of the Russian Federation (a)EstablishmentThere is established a National Fusion Center to Respond to Hybrid Threats, which shall focus primarily on such threats from the Government of the Russian Federation, and shall be chaired by senior United States Government officials from participating agencies (in this section referred to as the Center).
 (b)MissionThe primary missions of the Center are as follows: (1)To serve as the primary organization in the United States Government to coordinate analysis and policy implementation across the United States Government in responding to hybrid threats posed by the Government of the Russian Federation to the national security, sovereignty, democracy, and economic activity of the United States and United States allies, including the following activities:
 (A)Execution of disinformation, misinformation, and propaganda campaigns through traditional and social media platforms.
 (B)Formation, infiltration, or manipulation of cultural, religious, educational, and political organizations or parties.
 (C)Covert transfer of illicit money through shell corporations and financial institutions to facilitate corruption, crime, and malign influence activities, including through political parties and interest groups.
 (D)Coercive tactics and gray zone activities, including through para-military and para-police and security services and militias.
 (E)Cyber and other non-traditional threats, including against public infrastructure, government institutions, or political organizations or actors.
 (F)Use of energy resources or infrastructure to influence or constrain sovereign states and political actors.
 (2)To synchronize the efforts of the Department of State, the Department of the Treasury, the Department of Defense, the Department of Homeland Security, the intelligence community, other relevant civilian United States Government agencies, and United States military combatant commands with respect to countering efforts by the Government of the Russian Federation to undermine the national security, political sovereignty, democratic institutions, and economic activity of the United States and its United States allies, including by—
 (A)ensuring that each such element is aware of and coordinating on such efforts; and (B)overseeing the development and implementation of comprehensive and integrated policy responses to such efforts.
 (3)In coordination with the head of the Global Engagement Center established by section 1287 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 22 U.S.C. 2656 note), to examine current and emerging efforts by malign state actors to use propaganda and disinformation operations, including—
 (A)traditional media platforms such as television, radio, and print; and (B)social media platforms and other Internet communication tools.
 (4)To identify and close gaps across the departments and agencies of the Federal Government with respect to expertise, readiness, and planning to address the threats posed by the Government of the Russian Federation.
					(c)Reporting requirement
 (1)In generalThe Director of the Center shall submit to the appropriate congressional committees every 180 days a report on threats posed by the Russian Federation to the national security, sovereignty, and economic activity of the United States and its allies.
 (2)Matters includedEach report under paragraph (1) shall include, with respect to the period covered by the report, a discussion of the following:
 (A)The nature, extent, and execution of the threats described in such paragraph. (B)The ability of the United States Government to identify and defend against such threats.
 (C)The progress of the Center in achieving its missions, including through coordination with other governments and multilateral organizations.
 (D)Recommendations the Director determines necessary for legislative actions to improve the ability of the Center to achieve its missions.
 (3)FormEach report under paragraph (1) shall be submitted in unclassified form, but may include a classified annex.
 (d)Intelligence community definedIn this section, the term intelligence community means an element of the intelligence community specified or designated under section 3(4) of the National Security Act of 1947.
 (e)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section. 705.Countering Russian Influence Fund (a)Authorization of appropriationsThere is authorized to be appropriated for the Countering Russian Influence Fund described in section 7070(d) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2017 (division J of Public Law 115–31; 131 Stat. 706), $250,000,000 for fiscal years 2020 and 2021.
 (b)Use of fundsAmounts in the Countering Russian Influence Fund shall be used in countries of Europe and Eurasia the Secretary of State has determined are vulnerable to malign influence by the Russian Federation to effectively implement, subject to the availability of funds, the following goals:
 (1)To assist in protecting critical infrastructure and electoral mechanisms from cyberattacks. (2)To combat corruption, improve the rule of law, and otherwise strengthen independent judiciaries and prosecutors general offices.
 (3)To respond to the humanitarian crises and instability caused or aggravated by the invasions and occupations of Georgia, Moldova, and Ukraine by the Russian Federation.
 (4)To improve participatory legislative processes and legal education, political transparency and competition, and compliance with international obligations.
 (5)To build the capacity of civil society, media, and other nongovernmental organizations countering the influence and propaganda of the Russian Federation to combat corruption, prioritize access to truthful information, and operate freely in all regions.
 (6)To assist the Secretary of State in executing the functions specified in section 1239(b) of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 10 U.S.C. 113 note) for the purposes of recognizing, understanding, exposing, and countering propaganda and disinformation efforts by foreign governments, in coordination with the relevant regional Assistant Secretary or Assistant Secretaries of the Department of State.
 (c)Revision of activities for which amounts may be usedThe Secretary of State may modify a goal described in subsection (b) if, not later than 15 days before revising such goal, the Secretary notifies the appropriate congressional committees of the revision.
				(d)Implementation
 (1)In generalThe Secretary of State shall, acting through the Coordinator of United States Assistance to Europe and Eurasia (authorized pursuant to section 601 of the Support for East European Democracy (SEED) Act of 1989 (22 U.S.C. 5461) and section 102 of the Freedom for Russia and Emerging Eurasian Democracies and Open Markets Support Act of 1992 (22 U.S.C. 5812)), and in consultation with the Administrator for the United States Agency for International Development, the Director of the Global Engagement Center of the Department of State, the Secretary of Defense, EUCOM, the Chairman of the Broadcasting Board of Governors, and the heads of other relevant Federal agencies, coordinate and carry out activities to achieve the goals described in subsection (b).
 (2)MethodActivities to achieve the goals described in subsection (b) shall be carried out through— (A)initiatives of the United States Government;
 (B)Federal grant programs such as the Information Access Fund; (C)nongovernmental or international organizations; or
 (D)support exchanges with countries facing state-sponsored disinformation and pressure campaigns, particularly in Europe and Eurasia, provided that a portion of the funds are made available through a process whereby the Bureau of Educational and Cultural Affairs of the Department of State solicits proposals from posts located in affected countries to counter state-sponsored disinformation and hybrid threats, promote democracy, and support exchanges with countries facing state-sponsored disinformation and pressure campaigns.
						(3)Report on implementation
 (A)In generalNot later than April 1 of each year, the Secretary of State, acting through the Coordinator of United States Assistance to Europe and Eurasia, shall submit to the appropriate congressional committees a report on the programs and activities carried out to achieve the goals described in subsection (b) during the preceding fiscal year.
 (B)ElementsEach report required by subparagraph (A) shall include, with respect to each program or activity described in that subparagraph—
 (i)the amount of funding for the program or activity; (ii)the goal described in subsection (b) to which the program or activity relates; and
 (iii)an assessment of whether or not the goal was met. (e)Coordination with global partners (1)In generalIn order to maximize impact, eliminate duplication, and speed the achievement of the goals described in subsection (b), the Secretary of State shall ensure coordination with—
 (A)the European Union and its institutions; (B)the governments of countries that are members of the North Atlantic Treaty Organization or the European Union; and
 (C)international organizations and quasi-governmental funding entities that carry out programs and activities that seek to accomplish the goals described in subsection (b).
 (f)Rule of constructionNothing in this section shall be construed to apply to or limit United States foreign assistance not provided using amounts available in the Countering Russian Influence Fund.
				(g)Expansion of pilot program
 (1)In generalThe Secretary of State shall expand the pilot program required under section 254(g) of the Countering America's Adversaries Through Sanctions Act (22 U.S.C. 9543(g)) to hire additional personnel within the Bureau for Democracy, Human Rights, and Labor to develop and implement programs focused on combating corruption, improving rule of law, and building capacity of civil society, political parties, and independent media.
 (2)Report on ensuring adequate staffing for governance activitiesNot later than 90 days afer the date of the enactment of this Act, the Secretary of State shall submit to the Committee on Foreign Relations and the Committee on Appropriations of the Senate and the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives a report on implementation of the pilot program required under section 254(g) of the Countering Russian Influence in Europe and Eurasia Act of 2017 (22 U.S.C. 9543(g)).
 706.Coordinating aid and assistance across Europe and EurasiaIt is the sense of Congress that— (1)the Government of the Russian Federation has applied, and continues to apply traditional uses of force, intelligence operations, cyber attacks, and influence campaigns, including through the use of corruption, disinformation, and cultural and social influence, which represent clear and present threats to the countries of Europe and Eurasia;
 (2)in response, governments in Europe and Eurasia should redouble efforts to build resilience within their institutions, political systems, and civil societies;
 (3)the United States Government supports the democratic and rule of law-based institutions that the Government of the Russian Federation seeks to undermine, including the North Atlantic Treaty Organization, the Organization for Security and Cooperation in Europe, and the European Union;
 (4)the United States Government should continue to work with and strengthen such institutions, including the European Union, as a partner against aggression by the Government of the Russian Federation through the coordination of aid programs, development assistance, and other efforts to counter malign Russian influence;
 (5)the United States Government should continue to work with the individual countries of Europe and Eurasia to bolster efforts to counter malign Russian influence in all its forms; and
 (6)the United States Government should increase assistance and diplomatic efforts in Europe, including in European Union and NATO countries, to address threats to fundamental human rights and backsliding in rule of law protections, operating space for independent media and civil society, and other democratic institutions, whose strength is critical to defending against malign Russian influence over the long term.
				707.Addressing abuse and misuse by the Russian Federation of INTERPOL red notices and red diffusions
 (a)FindingsCongress makes the following findings: (1)The International Criminal Police Organization (in this section referred to as INTERPOL) works to prevent and fight crime through enhanced cooperation and innovation on police and security matters, including counterterrorism, cybercrime, counternarcotics, and transnational organized crime.
 (2)United States membership and participation in INTERPOL advanced the national security and law enforcement interests of the United States related to combating terrorism, cybercrime, narcotics, and transnational organized crime.
 (3)Article 2 of INTERPOL’s Constitution states that the organization aims [t]o ensure and promote the widest possible mutual assistance between all criminal police authorities […] in the spirit of the Universal Declaration of Human Rights.
 (4)Article 3 of INTERPOL’s Constitution states that [i]t is strictly forbidden for the Organization to undertake any intervention or activities of a political, military, religious or racial character.
 (5)Some INTERPOL member countries have used the INTERPOL's processes, including the red notice and red diffusions mechanisms, for activities of a political character.
 (b)Sense of congressIt is the sense of Congress that the Government of the Russian Federation has abused and misused INTERPOL’s red notice and red diffusion mechanisms for overtly political purposes and activities such as intimidating, harassing, and persecuting political opponents.
 (c)Censure of russian activityThe Attorney General, in coordination with the Secretary of Homeland Secretary, shall use the voice and influence of the United States at INTERPOL to censure and sanction the abuse of INTERPOL mechanisms by the Government of the Russian Federation, including the suspension of the ability of the Government of the Russian Federation to use INTERPOL’s red notice and red diffusion mechanisms.
 (d)No denial of servicesNo United States person or foreign person that is the subject of a red notice or red diffusion requested by the Government of the Russian Federation shall be denied access to any United States Government services or programs because the person is the subject of such red notice or red diffusion, including requesting asylum, requesting a visa, or participating in a visa waiver program or the Transportation Security Administration’s Trusted Traveler Program.
				708.Report on accountability for war crimes and crimes against humanity by the Russian Federation in
			 Syria
 (a)FindingsCongress makes the following findings: (1)In March 2016, Amnesty International issued a report stating, Syrian and Russian forces have been deliberately attacking health facilities in flagrant violation of international humanitarian law. But what is truly egregious is that wiping out hospitals appears to have become part of their military strategy..
 (2)On September 21, 2017, Department of State Spokesperson Heather Nauert said, The United States is concerned by reports of airstrikes in Idlib province and northern Hama province on September 19 and 20 that killed at least three medical personnel and damaged a number of medical facilities, emergency equipment, and civil defense centers. These attacks fit an all-too-familiar pattern in which medical facilities and personnel—and the civilians they serve—are victims of strikes by the Syrian regime and its Russian allies..
 (3)In February 2018, Syrian and Russian airstrikes in rebel-held areas killed 230 civilians and hit at least 9 medical facilities. In a statement on February 10, 2018, the office of Zeid Ra’ad al-Hussein, the United Nations High Commissioner for Human Rights, said the airstrikes may, depending on the circumstances, all constitute war crimes.
 (4)On March 6, 2018, the United Nations Independent International Commission of Inquiry on the Syrian Arab Republic noted, [I]n one particularly harmful attack on 13 November, the Russian Air Force carried out airstrikes on a densely populated civilian area in Atareb (Aleppo), killing at least 84 people and injuring another 150. Using unguided weapons, the attack struck a market, police station, shops, and a restaurant, and may amount to a war crime..
 (b)Report requiredThe Secretary of State shall submit to the appropriate congressional committees a report on alleged war crimes and crimes against humanity attributable to the Government of the Russian Federation or paramilitary forces or contractors responsive to the direction of that Government during the operations of that Government in Syria—
 (1)not later than 60 days after the date of the enactment of this Act; and (2)not later than 180 days after the date on which the Secretary of State determines that the violence in Syria has ceased.
 (c)ElementsEach report required by subsection (b) shall include the following: (1)A description of alleged war crimes and crimes against humanity described in subsection (b), including—
 (A)any such alleged crimes that may violate the principle of medical neutrality and, if possible, an identification of the individual or individuals who engaged in or organized such crimes; and
 (B)if possible, a description of the conventional and unconventional weapons used for such alleged crimes and the origins of such weapons.
 (2)An assessment of whether such alleged crimes constitute war crimes or crimes against humanity, including genocide.
 (3)A description and assessment by the Office of Global Criminal Justice of the Department of State, the United States Agency for International Development, the Department of Justice, and other appropriate Federal agencies, of programs that the United States Government has undertaken to ensure accountability for such alleged crimes, including programs—
 (A)to train investigators within and outside of Syria on how to document, investigate, develop findings with respect to, and identify and locate alleged perpetrators of, such alleged crimes, including—
 (i)the number of United States Government or contractor personnel currently designated to work full-time on such training; and
 (ii)an identification of the authorities and appropriations being used to support such training; and (B)to document, collect, preserve, and protect evidence of such alleged crimes, including support for Syrian, foreign, and international nongovernmental organizations, and other entities, including the International, Impartial and Independent Mechanism to Assist in the Investigation and Prosecution of Persons Responsible for the Most Serious Crimes under International Law Committed in the Syrian Arab Republic since March 2011 and the Independent International Commission of Inquiry on the Syrian Arab Republic of the United Nations.
 (d)Protection of witnesses and evidenceIn preparing the report required by subsection (b), the Secretary shall take due care to ensure that the identities of witnesses and physical evidence are not publicly disclosed in a manner that might place such witnesses at risk of harm or encourage the destruction of such evidence by the Government of the Russian Federation or the Government of Syria, violent extremist groups, anti-government forces, or any other combatants or participants in the conflict in Syria.
 (e)FormEach report required by subsection (b) may be submitted in unclassified or classified form, but shall include a publicly available annex.
 (f)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the Committee on Foreign Relations, the Committee on Banking, Housing, and Urban Affairs, and the Committee on Finance of the Senate; and
 (2)the Committee on Foreign Affairs, the Committee on Financial Services, and the Committee on Ways and Means of the House of Representatives.
					709.Report on activities of the Russian Federation in Syria
 (a)In generalNot later than 90 days after the date of the enactment of this Act, the Director of National Intelligence, in coordination with the Secretary of State and the Secretary of Defense, shall submit to the appropriate congressional committees and leadership a report that includes—
 (1)an assessment of the willingness and capacity of the Government of the Russian Federation to ensure the removal of Iranian forces, Iran-aligned and Iran-directed militias and paramilitaries, and other armed group responsive to the direction of Iran, from the territory of Syria;
 (2)a list of policies, actions, or activities that the Government of the Russian Federation would take if that Government were willing to ensure the removal of the forces, militias, paramilitaries, and other armed groups described in paragraph (1) from the territory of Syria;
 (3)a list of policies, actions, or activities that the Government of the Russian Federation would take to ensure the removal of the forces, militias, paramilitaries, and other armed groups described in paragraph (1) from the territory of Syria if that Government were capable of doing so;
 (4)an assessment of whether any of the policies, actions, or activities described in paragraph (2) or (3) are being taken by the Government of the Russian Federation;
 (5)an assessment of the specific commitments made by officials of the Government of the Russian Federation to officials of the Government of Israel with respect to the Golan Heights and the presence of the forces, militias, paramilitaries, and other armed groups described in paragraph (1) in the territory of Syria;
 (6)an assessment of weapons, technologies, and knowledge directly or indirectly transferred by the Government of the Russian Federation to the regime of Bashar al-Assad, Lebanese Hezbollah, Iran, or Iran-aligned forces in Syria that threaten the security and qualitative military edge of Israel; and
 (7)an assessment of whether the presence of Russian forces and Russian contractors in Syria limits the options of the Government of Israel in taking steps to ensure its security from threats emanating from the territory of Syria.
 (b)FormThe report required by subsection (a) shall be submitted in an unclassified form but may include a classified annex.
 (c)Appropriate congressional committees and leadership definedIn this section, the term appropriate congressional committees and leadership means— (1)the Committee on Foreign Relations, the Committee on Banking, Housing, and Urban Affairs, and the majority and minority leaders of the Senate; and
 (2)the Committee on Foreign Affairs, the Committee on Financial Services, the Committee on Ways and Means, and the Speaker, the majority leader, and the minority leader of the House of Representatives.
 710.Sense of Congress on responsibility of technology companies for state-sponsored disinformationIt is the sense of Congress that technology companies, particularly social media companies, share responsibility for ensuring that their platforms are free of disinformation sponsored by the Government of the Russian Federation and other foreign governments.
